273 So.2d 794 (1973)
Martha Jane ADAMS, Appellant,
v.
D.M. ADAMS, Appellee.
No. R-235.
District Court of Appeal of Florida, First District.
February 27, 1973.
Rehearing Denied March 20, 1973.
*795 Charles D. McClure, of McClure, Wigginton & McClure, Tallahassee, for appellant.
Charles S. Isler, of Isler, Welch, Bryant, Smith, Higby & Brown, Panama City, for appellee.
PER CURIAM.
Appellant seeks reversal of an order modifying the parties' final divorce decree.
Appellant and appellee were divorced in 1965 after 18 years of marriage. At that time, appellant was awarded use of the marital home, custody of their one minor child, $150.00 per month child support and $450.00 per month alimony. Pursuant to appellee's motion, the lower court modified the decree by terminating all alimony beginning July 1, 1974. This order was apparently based on the court's finding that appellee could not in the future physically continue in his practice of medicine. We fail to see by the record, however, any immediate change in circumstance so as to support an order of modification. Fowler v. Fowler, Fla.App., 112 So.2d 411; Bagley v. Bagley, Fla.App., 182 So.2d 621. The evidence shows that there has not been any substantial decrease in income and that appellee's personal and corporate holdings have increased to over $400,000.00. The sizable assets of appellee must be taken into consideration when determining change of circumstances to support modification. Simon v. Simon, Fla.App., 137 So.2d 613.
Accordingly, the order appealed from is reversed.
SPECTOR, C.J., and RAWLS and JOHNSON, JJ., concur.